Citation Nr: 0318272	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  94-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for paronychia and 
lymphangitis of the left middle finger, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952; he also had service in the National Guard from March 
1947 to March 1950.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a February 1992 rating 
decision of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  

When this case was before the Board in May 2000, one of the 
issues on appeal was decided and the issue of entitlement to 
an increased rating for paronychia and lymphangitis of the 
left middle finger was remanded to the RO for further 
development.  While the case was in remand status, the 
veteran's attorney submitted a notice of disagreement with an 
April 2001 rating decision on other issues; she also 
requested that these additional issues be reviewed by a 
Decision Review Officer at the RO.  The RO has responded to 
this notice of disagreement and retains jurisdiction over 
these additional issues.  The case was returned to the Board 
for action solely on the veteran's claim for an increased 
rating for paronychia and lymphangitis of the left middle 
finger.


REMAND

By letter dated March 14, 2003, the Board attempted to comply 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.359 (2002), by informing the 
veteran of the evidence and information needed to 
substantiate his claim, the evidence and information that he 
should submit and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  In this 
letter, the Board also informed the veteran that he would be 
afforded a period of 30 days in which to submit the 
additional evidence and information and that his claim would 
be decided on the current record if the requested evidence 
and information were not received within the 30 days 
allotted.  

The 30-day limit for the submission of additional evidence 
and information is contrary to the provisions of 38 U.S.C.A. 
§ 5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).    

Thus, the record reflects that the veteran has not been 
afforded the one-year period in which to submit the evidence 
and information requested by VA, and that he was not properly 
notified of the time limit for the submission of additional 
evidence and information.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file and 
ensure that the veteran is provided with a 
notification letter complying with 
38 U.S.C.A. § 5103(a).  The RO should 
specifically inform the veteran of the 
evidence and information that he should 
submit and the assistance that the RO will 
provide in obtaining evidence and 
information on his behalf.  In addition, 
the RO must inform the veteran that the 
evidence and information requested of him 
must be submitted within one year of the 
RO's notification letter.

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  

3.  If additional evidence is received, 
the RO should readjudicate the issue of 
entitlement to an increased rating for 
paronychia and lymphangitis of the left 
middle finger.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  

Thereafter the case should be returned to the Board, if 
otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


